UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted September 7, 2005
                             Decided September 29, 2005


                                        Before

                           Hon. Joel M. Flaum, Chief Judge

                           Hon. Michael S. Kanne, Circuit Judge

                           Hon. Terence T. Evans, Circuit Judge

No. 03-3199

United States of America,                        Appeal from the United States District
                  Plaintiff-Appellee,            Court for the Northern District
                                                 of Illinois, Eastern Division.
      v.
                                                 No. 02 CR 1138
Lauren A. Baker,
              Defendant-Appellant.               Ronald A. Guzman,
                                                 Judge.


                                      ORDER

       Defendant-appellant Lauren A. Baker pled guilty to one count of bank robbery
by force, violation, and intimidation. During sentencing, the district court considered
as relevant conduct 1) defendant’s use of a threat of death, 2) the amount of money
defendant and her codefendants took from the bank, $10,900, 3) the risk of injury
created during the flight from the bank, and 4) defendant’s acceptance of responsibility
for her actions. The district court departed upward seven levels and downward three
levels and sentenced defendant to 51 months of imprisonment, the minimum sentence
in the resulting sentencing range.
No. 03-3199                                                                       Page 2


       On May 6, 2005, we ordered a limited remand to the district court pursuant to
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), to determine whether that
court would have imposed the same sentence had it understood that the guidelines
were advisory. The district court invited the parties to submit briefs setting forth their
positions on the appropriate sentence for defendant. On August 12, 2005, the district
court issued an order stating that it would have imposed the same sentence under an
advisory guidelines regime.

       On August 31, 2005, this Court notified the parties that it had received the
district court’s response and invited the parties to file, within seven days, any
arguments concerning the appropriate disposition of the appeal in light of the district
court’s decision. The government filed a position statement. Ms. Baker did not, and
consequently does not contend that the district court committed plain error on remand.

      Even if Ms. Baker had challenged the district court’s August 12, 2005 order, we
would vote to affirm. The district court properly responded to this Court’s limited
remand order by examining the record that existed at the time of sentencing, the
parties’ briefs, and the factors in 18 U.S.C. § 3553(a). The district court concluded that
defendant’s sentence of 51 months was reasonable and that resentencing was
unnecessary.

       We agree that defendant’s sentence is reasonable. The sentence imposed by the
district court was properly calculated and within the guidelines range, and thus enjoys
a presumption of reasonableness. United States v. Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005) (any sentence that is properly calculated under the guidelines is entitled to
a rebuttable presumption of reasonableness). The district court listed the various
mitigating and aggravating factors that it considered in arriving at defendant’s
sentence, including defendant’s history of sexual abuse and parental neglect and
abuse, the seriousness of defendant’s offense, and defendant’s criminal history. The
district court concluded that reducing the sentence to less than 51 months, which is at
the low end of the guidelines range, would deprecate the seriousness of defendant’s
offense. This explanation is sufficient to demonstrate that defendant’s sentence is
reasonable. See United States v. Dean, 414 F.3d 725, 729-30 (7th Cir. 2005) (judge’s
duty to consider the statutory factors is not a duty to make findings).

       Because the district court would have imposed the same sentence post-Booker
and because the sentence is reasonable, we conclude that Baker’s sentence was not the
result of plain error. Accordingly, we AFFIRM the judgment of the district court.